Citation Nr: 0626121	
Decision Date: 08/22/06    Archive Date: 08/31/06

DOCKET NO.  04-31 693	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for recurrent plantar 
warts.

2.  Entitlement to service connection for epididymitis.

3.  Entitlement to service connection for carpal tunnel 
syndrome of the left wrist.

4.  Entitlement to a compensable original evaluation for 
internal hemorrhoids.

5.  Entitlement to a 10 percent evaluation based on multiple, 
noncompensable, service-connected disabilities.


ATTORNEY FOR THE BOARD

Robert C. Scharnberger, Counsel



INTRODUCTION

The veteran reported active service from May 1998 to October 
2002.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a September 2003 rating decision of the 
St. Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO).

The veteran has filed a claim for service connection for 
carpal tunnel syndrome of the right wrist.  This issue is 
referred to the RO for development and adjudication.


REMAND

On remand, the veteran should be sent a corrective notice 
under 38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159 to comply with 
the recent decision in Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The veteran should be informed of what must 
be show in order for an increased original rating for his 
internal hemorrhoids to be granted.  The veteran should also 
be told what would be necessary for increased ratings or 
earlier effective dates to be granted for his other claims.  
In addition, the veteran must be asked to provide all 
available evidence that relates to his claim.

The veteran stated that he was not informed of his scheduled 
VA examination until the day of the examination.  The veteran 
should be rescheduled for a VA examination for his 
disabilities in order to address the diagnosis and etiology 
of his plantar warts, epididymitis, and carpal tunnel 
syndrome of the left wrist, as well as the nature and extent 
of his disability due to hemorrhoids.  The United States 
Court of Appeals for Veterans Claims (Court) has held that 
"fulfillment of the statutory duty to assist ... includes the 
conduct of a thorough and contemporaneous medical examination 
... so that the evaluation of the claimed disability will be 
a fully informed one."  Green v. Derwinski, 1 Vet. App. 121, 
124 (1991); Allay v. Brown, 7 Vet. App. 517, 526 (1995) 
(citing Stuntman v. Brown, 5 Vet. App. 127, 138 (1993) (duty 
to assist includes providing the veteran a thorough and 
contemporaneous medical examination when needed)).

The appellant is hereby notified that it is the appellant's 
responsibility to report for the examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 
(2005).

Accordingly, this case is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington DC for the following 
action:

1.  Send a corrective letter notice under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) 
that provides the following: (a) an explanation 
as to the information or evidence needed to 
establish a disability rating and effective date 
for the claims on appeal, as outlined in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), especially  the veteran's claim for an 
increased original rating for internal 
hemorrhoids, and (b) that the veteran should 
present all available evidence that relates to 
his claims.

2.  The RO should schedule the veteran for an 
examination to determine the nature and etiology 
of the veteran's plantar warts, if any.  The 
examiner is requested to review the entire claims 
folder and to specifically review the service 
medical records from September, October, and 
November 2001 showing treatment for plantar warts 
on both feet.  All necessary tests should be 
conducted.  If a current plantar wart disability 
is diagnosed, the examiner is requested to offer 
an opinion as to whether it is at least as likely 
as not (50 percent probability or more) that the 
veteran's plantar warts were caused by or 
aggravated by service, or are otherwise related 
to service.  A complete rationale for any opinion 
offered should be included.

3.  The RO should schedule the veteran for a 
genitourinary examination to determine the 
nature and etiology of the veteran's 
epididymitis, if any.  The examiner is 
requested to review the entire claims folder 
and to specifically review the service medical 
records showing complaints of pain in the 
testicles and groin in July 2001 and an 
impression of epididymitis.  All necessary 
tests should be conducted.  If epididymitis is 
diagnosed, the examiner is requested to offer 
an opinion as to whether it is at least as 
likely as not (50 percent probability or more) 
that the veteran's current epididymitis was 
caused by or aggravated by service, or is 
otherwise related to service.  A complete 
rationale for any opinion offered should be 
included.

4.  The RO should schedule the veteran for a 
neurological examination to determine the 
nature and etiology of the veteran's carpal 
tunnel syndrome of the left wrist, if any.  
The examiner is requested to review the entire 
claims folder and to specifically review the 
service medical records from May 2002 
indicating an impression of left wrist carpal 
tunnel syndrome.  All necessary tests should 
be conducted.  If a carpal tunnel syndrome of 
the left wrist is diagnosed, the examiner is 
requested to offer an opinion as to whether it 
is at least as likely as not (50 percent 
probability or more) that the veteran's left 
wrist carpal tunnel syndrome was caused by or 
aggravated by service, or is otherwise related 
to service.  A complete rationale for any 
opinion offered should be included.

5.  The RO should schedule the veteran for a 
VA examination to determine the nature and 
extent of the veteran's disability due to 
hemorrhoids.  All indicated tests and studies 
should be conducted.  The examiner should 
determine whether the veteran has persistent 
bleeding with secondary anemia, or whether 
there are fissures present.  In addition, the 
examiner should determine if the veteran's 
hemorrhoids are large or thrombotic, 
irreducible, with excessive redundant tissue 
evidencing frequent reoccurrence.

6.  The RO should then readjudicate the veteran's 
claims, including reviewing all newly obtained 
evidence.  If any benefit sought on appeal 
remains denied, the veteran should be provided an 
SSOC that contains a summary of the evidence and 
applicable laws and regulations considered 
pertinent to the issue currently on appeal.  An 
appropriate period of time should be allowed for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
C.W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



